Citation Nr: 0630055	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  99-03 882	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965, which included a tour within the Republic of 
Vietnam from November 1962 to October 1963.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

This matter was last before the Board in July 2003, when it 
remanded the claim in order to afford the veteran due process 
and to complete additional development.  The Board is 
satisfied that all action requested on remand is sufficiently 
complete to render a decision in the matter at this time.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The evidence of record establishes that the veteran 
served in Vietnam as a D.F. Operator with a Radio Research 
Unit, and indicates that the circumstances of the veteran's 
service duties likely exposed him to stressful events 
including enemy attack by sniper and/or mortar fire.

3.  Competent medical evidence of record confirms that 
veteran has post-traumatic stress disorder (PTSD) that is 
etiologically related to events that likely occurred during 
his period of active service.




CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, also now codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The Board notes that its decision herein constitutes a 
complete grant of all benefits sought on appeal.  As such, no 
further action is required with regard to VCAA compliance at 
this time.

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The award of a claim for entitlement to service connection 
for post-traumatic stress disorder (PTSD) specifically 
requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006) [requiring that 
the diagnosis conform to the requirements of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence of the occurrence of the  claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

Analysis of the Claim

The veteran reports that during his active service in Vietnam 
(from November 1962 to October 1963) with the Army Security 
Agency's 3rd Radio Research Unit (RRU), he was exposed to 
several stressful events, including enemy attack.  For the 
reasons explained below, the Board finds that the credible 
and competent evidence of record supports an award of service 
connection at this time.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.304(f), 4.125(a) (2006).

The evidence available for review for this appeal includes 
service medical and personnel records, VA medical records, 
private medical reports, and statements and argument provided 
by the veteran and his representative in support of the 
claim.  In reaching its decision herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

The veteran's service personnel records reflect that while he 
was stationed in Vietnam, he served as a D.F. Operator, and 
that this position involved top secret activities.  VA 
contacted the United States Army and Joint Services Records 
Research Center (JSRRC) in order to determine whether the 
veteran was exposed to the enemy attacks described in his 
statements of record.  The JSRRC, however, advised VA that 
records for the veteran's unit are maintained by the Army's 
Intelligence and Security Command (INSCOM).  November 2002 
and May 2004 correspondence received from INSCOM reports that 
in March 1963, either two or three soldiers from the 
veteran's unit were wounded (which also corresponds to 
another report from the veteran that he witnessed the injury 
of one of the members of his unit in March 1963).  This 
correspondence also notes that in February 1964 (after the 
veteran left Vietnam), two soldiers from this unit were 
wounded, and two more soldiers from the unit were killed 
after the servicemen of the unit were victims of a bomb 
attack.  Finally, this correspondence reveals that on another 
date in February 1964, an officer temporarily assigned to the 
unit was wounded as well.

The competent medical evidence of record includes a March 
1997 report from W.W., M.D., a psychiatrist.  The report 
reflects that Dr. W. took a history from the veteran and 
conducted a clinical evaluation, and then diagnosed him with 
both PTSD and major depression.  He also noted that while the 
patient was not in a combat unit in Vietnam, he was subjected 
to sniper and mortar fire.  Later-dated reports from this 
facility indicate that the veteran received subsequent 
counseling for his diagnoses.         

As well, evidence of record indicates that the veteran was 
evaluated for PTSD by another private practitioner in January 
1998, in conjunction with the veteran's application for 
benefits from the Social Security Administration (SSA).  The 
veteran then reported in February 1999 that he was in receipt 
of monthly SSA benefits.

The veteran also advised that he was evaluated at a VA 
Medical Center PTSD clinic in December 1998, and that he was 
scheduled for a follow-up appointment.  VA medical records 
confirm his referral for PTSD evaluation in September 1998.

With due consideration of the entire record, but the evidence 
as described above, the Board finds that the evidence of 
record does not preponderate against the claim, but rather is 
closer to a state of relative equipoise.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The Board recognizes that the 
veteran's service records do not establish his direct 
involvement in combat activities.  Thus, the Board may not 
simply accept his word as to stressful events that occurred 
during his Vietnam service.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  
However, the Board finds that the veteran's account of 
exposure to enemy attack, including as the cause of injury to 
a service buddy in March 1963, is corroborated by the reports 
issued from INSCOM, which demonstrate that the individuals in 
the veteran's unit were exposed to the same type of stressful 
events as those described by the veteran in his statements of 
record.  As well, there is competent and uncontradicted 
medical evidence of record that confirms a diagnosis of PTSD 
in this case, and that it is etiologically related to the 
stressful in-service events described by the veteran, 
including enemy attack.  Thus, in light of this evidence, the 
Board finds that the necessary elements of a claim for 
service connection for PTSD are met in this case.  38 C.F.R. 
§ 3.304(f).  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's appeal should prevail.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


